

Exhibit 10


Description of Compensation of Executive Officers
 
The Compensation Committee of the Board of Trustees, in action taken over the
course of several meetings in fiscal year 2009 and the first quarter of fiscal
year 2010, revised the Company’s incentive bonus program for executive officers
to provide for a potential total bonus pool of $750,000.  The bonus pool is to
be divided, proportionately to the individual’s base salary, among Company
officers specified by the Committee; the officers eligible to receive a bonus
for fiscal year 2009 are the executive officers (those identified as “named
executive officers” in the Company’s proxy statement for its 2009 Annual Meeting
of Shareholders) and two additional members of the Company’s senior management
team.  The Committee determined that half of the bonus pool amount would be
awarded on the basis of Funds From Operations (FFO) per share/unit reported at
fiscal year end, and half would be awarded at the discretion of the
Committee.  The Committee further determined that, of the bonus amount awarded,
half would be paid in cash, and half would be paid in common shares of
beneficial interest of the Company.  For purposes of determining the number of
shares that will be deemed to constitute half of any such bonus awarded, the
Committee determined that the formula to be used should be the average of the
high and low price of an IRET common share on a specified date; the date chosen
by the Committee was September 17, 2008.  The shares issued as part of each such
bonus award will be issued at the closing price of IRET common shares on the
NASDAQ Global Select Market on the date of grant.
 
The Company’s incentive bonus program is the only form of executive compensation
that is tied to the performance of the Company.  If the Company does not achieve
the specified level of FFO per share/unit, the Committee will not fund that
portion of the bonus pool.  The Committee may, however, still decide fully to
fund the discretionary portion of the bonus pool.  In regard to fiscal year
2009, the Committee determined that incentive bonuses were earned by the named
executive officers and two additional members of the Company’s senior
management.  In making this determination, the Committee reviewed the Company’s
FFO per share/unit for fiscal year 2009.  The Company reported FFO of $0.81 per
share/unit for the fiscal year ended April 30, 2009.  The Committee had
previously established FFO per share/unit of $0.90 as the threshold to be
achieved for payment of 100% of this portion of the bonus pool, with $0.86 per
share/unit established as the lowest level at which part of this portion of the
bonus pool would be funded.  The Committee determined that the Company’s
performance did not meet this benchmark, and that this component of the bonus
should accordingly not be funded.   The Committee determined, however, to fully
fund the discretionary portion of the bonus pool.